DICE, Commissioner.
This is an application for writ of habeas corpus certified to this court by Honorable T. M. Gupton, Judge of the 23rd District Court of Brazoria County, together with certain facts ascertained at a hearing.
We shall treat the proceedings as an original application to this court, in view of Judge Gupton’s action in refusing to grant the writ of habeas corpus.
It has now been made known to this court that relator is no longer confined, and the question raised by his application has become moot. Ex parte Brown, 374 S.W. 2d 895.
The application for writ of habeas corpus is ordered dismissed.
Opinion approved by the court.